Case 20-11291-mdc          Doc 29     Filed 07/02/20 Entered 07/02/20 17:50:11                Desc Main
                                      Document     Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Shanyel Little                                        BK NO. 20-11291 MDC
       Marcus A. Little
                                 Debtor(s)                   Chapter 13

MIDFIRST BANK
                                 Movant                      Hearing Date: 06/04/20

                vs.

Shanyel Little
Marcus A. Little
                                 Respondent(s)


                             OBJECTION OF MIDFIRST BANK
                         TO CONFIRMATION OF CHAPTER 13 PLAN

        MIDFIRST BANK (hereinafter Secured Creditor), objects to confirmation of Debtor's Chapter 13
plan and asserts in support of its Objection as follows:
        1.      On May 11, 2020, Secured Creditor filed a secured proof of claim setting forth pre-
petition arrears in the amount of $17,000.00.
        2.      Debtor's Plan provides for payment in the amount of $20,467.94 towards the arrearage
claim of the Secured Creditor.
        3.      Debtor’s Plan understates the amount of the Secured Creditor’s claim by $3,467.94, and
does not provide sufficient funding to pay said claim including present value interest.
        4.      Accordingly, Debtor's Plan is not feasible, as it does not fully compensate the Secured
Creditor.
        5.      In addition, the Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.
        6.
        WHEREFORE, the Secured Creditor, MIDFIRST BANK, prays that the Court deny confirmation
of the Debtor’s Plan.

                                                  Respectfully submitted,

Date: July 1, 2020
                                                  By: /s/ Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       BNY Mellon Independence Center
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       215-627-1322
                                                       Attorney for Movant/Applicant
